           Case
            Case1:20-cv-00796-LAP
                 1:20-cv-00796-LAP Document
                                    Document1-1
                                             9 Filed
                                                Filed05/12/20
                                                      01/29/20 Page
                                                                Page11ofof22



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
HELENA CHARTERING INC.,

                                   Petitioner,

                          v.                                                 796
                                                                    20-Civ._______

CRONUS MARITIME INC.,

                                    Respondent.
-----------------------------------------------------------X

          [proposed] ORDER CONFIRMING, RECOGNIZING AND ENFORCING
                             ARBITRATION AWARD

        The Court, having considered the petition to confirm, recognize and enforce the arbitration

award issued in favor of Helena Chartering Inc. (“Helena”) and against Cronus Maritime Inc.

(“Cronus”) from the arbitration captioned as In the Matter of Arbitration between Helena

Chartering Inc., as Owner and Claimant, and Cronus Maritime Inc. as Charterer and Respondent,

dated January 30, 2019 (the “Award”), and finding that the criteria set forth in 9 U.S.C. §207

[alternatively 9 U.S.C. § 9 ] have been established, it is hereby

        ORDERED that Helena’s petition seeking an order confirming, recognizing and enforcing

the Award pursuant to 9 U.S.C. § 207 [alternatively pursuant to 9 U.S.C. § 9] is GRANTED; and

it is further

        ORDERED that Petitioner’s requested judgment thereon in the amount of $515,152.48

together with: (a) interest on the principal amount of $504,994.85 at the rate of 5.5% per annum /

pro rata from March 1, 2019 to May 1, 2019; (b) interest on the unrecovered principal balance

amount of $451,089.83 at 5.5% per annum / pro rata from May 1, 2019 until payment in full; and

(c) the amount of $6,450.00 for the Panel’s fees and expenses, as paid by Petitioner in the first


                                                        1
         Case
          Case1:20-cv-00796-LAP
               1:20-cv-00796-LAP Document
                                  Document1-1
                                           9 Filed
                                              Filed05/12/20
                                                    01/29/20 Page
                                                              Page22ofof22



instance, together with interest thereon at 5.5% per annum / pro rata from March 1, 2019 until

payment in full is GRANTED.

IT IS SO ORDERED



     12th
This_____day       May
             of____________,2020.



                                           _________________________________
                                                       U.S.D.J.




                                              2
